Bleckley, Judge.
1. Even in penal statutes, the conjunction and is sometimes construed disjunctively as the equivalent of or-— Bishop on Statutory Crimes, §243. Without invoking this rule, however, the terms of the Code, §4311, touching “ persuasion and promises of marriage ” as means of seduction, may be satisfied by courtship or wooing, resulting in an engagement to marry, and by the successful use of that engagement, on the part of the suitor, to accomplish the ruin of a virtuous and confiding woman. Where consent to criminal intercourse is part of the original betrothal, and is procured solely by the undertaking to marry, the transaction may be mere coarse and corrupt traffic; but where consent is given, pending a virtuous engagement, in consequence of a repetition of a promise to marry already made *331and accepted, the woman yielding in reliance on the plighted faith of her lover, and he intending that she shall trust and be deceived, the case is one of seduction. To make love to a woman, woo her, make honorable proposals of marriage, have them accepted, and afterwards to undo her under a solemn repetition of the engagement vow, is to employ persuasion as well as promises of marriage. In this case, after the section of the Code apjdicable to the offense was read to the jury, there was no occasion to remind them that both persuasion and promises were necessary to a conviction, and the refusal to do so at the prisoner’s written request was not error; more especially as the request was not, in its whole scope, an accurate statement of the law of seduction.
2. In charging the jury on seduction, it is the privilege, if not the duty, of the court to read the entire section of the Code which relates to the subject. It is not apparent that the prisoner was, or could have been, injured by allowing the reading to be continued through that part of the section which declares that “ the prosecution may be stopped at any time by the marriage of the parties, or a bona fide and continuing offer to marry, on the part of the seducer.”
3. When counsel for the prisoner, in his argument to the jury, misquotes the testimony and is corrected by the judge, of his own motion, and accepts the correction, and the judge is in fact right and the counsel wrong, the interfer■ence is not cause for new trial — 43 Ga., 368.
4. Eor the clerk, by mistake, on the return of a verdict, to call one member of the jury twice and omit to call another, is not cause for new trial, though the mistake was unnoticed by the prisoner or his counsel until after the jury were discharged. As the whole twelve served on the trial, concurred in the verdict, were present at its return, and heard it read out in open court, the clerk’s misreading of the list was immaterial.
Judgment affirmed.